UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6177


GARY WAYNE PRESLEY, formerly 600249, 214298 Alpha,

                Petitioner - Appellant,

          v.

THE STATE OF SOUTH CAROLINA; RONALDO MYERS, Director of the
Alvin S. Glenn Detention Center,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Richard Mark Gergel, District
Judge. (8:13-cv-00952-RMG)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Wayne Presley, Appellant Pro Se.       Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina;
William Henry Davidson, II, David Allan DeMasters, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary Wayne Presley, a state prisoner, seeks to appeal

the   district      court’s     order   denying    relief         on    his   28   U.S.C.

§ 2241 (2012) petition.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.     § 2253(c)(1)(A)           (2012).            A        certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies        this      standard       by     demonstrating          that

reasonable     jurists        would     find    that    the       district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on    procedural       grounds,       the       prisoner       must

demonstrate      both    that    the    dispositive         procedural        ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Presley has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3